Exhibit 10.1

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of March 27, 2006 (the “Effective Date”) by and between Small World Kids,
Inc., a Nevada corporation (the “Company”) and John Matise, an individual
(“Executive” and, together with the Company, the “Parties”).

WITNESSETH

WHEREAS, the Company wishes to ensure that it will have the benefits of
Executive’s services on the terms and conditions hereinafter set forth; and

WHEREAS, Executive desires to work for the Company on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the Parties hereto agree as follows:

                1.             Employment, Acceptance and Term. The Company
hereby employs Executive, and Executive hereby accepts employment with the
Company, on the terms and conditions set forth herein. Executive’s employment
with the Company will be “at will;” in other words, during any time, the Company
may terminate Executive’s employment at any time, with or without reason and
with or without notice, and Executive may resign at any time, with or without
reason and with or without notice. As used herein, Term shall mean the period
between the Effective Date and the effective date of termination of employment
as provided herein or two years from the Effective Date, whichever occurs first.
Upon written mutual acceptance at least 90 days prior to the second anniversary
and thereafter on each anniversary of the Effective Date, the parties can renew
this contract for two (2) year extensions.

                2.             Titles, Responsibilities and Reporting. During
the Term, Executive shall serve as Chief Operating Officer. Executive shall
devote his full working time and energy, attention, skills and ability to the
business and affairs of the Company, and, on an exclusive basis, shall
faithfully and diligently endeavor to promote the business and best interests of
the Company, and shall make available to the Company all knowledge possessed by
him relating to any aspect of his duties and responsibilities hereunder.
Executive shall report solely to the Company’s Chief Executive Officer. In the
performance of Executive’s duties as Chief Operating Officer, Executive shall
have such authority and responsibilities as may reasonably be assigned to him
consistent with those typically delegated to the Chief Operating Officer,
including, without limitation, any and all services assigned to him in
connection with or relating to the operation, management or development of any
other entity that is, as of the date of this Agreement, or subsequently becomes,
majority-owned and controlled, directly or indirectly, by the Company.

                3.             Compensation

                                a .            During the Term, the Company
shall pay Executive a base salary (the “Annual Base Salary”) of Two Hundred and
Twenty Thousand Dollars ($220,000) per annum, payable at least semi-monthly, in
accordance with the Company’s payroll practices and subject to all legally
required or customary withholdings. On each and every anniversary of the
Effective Date, Executive’s Annual Base Salary shall be increased by the
increase in

 

 

--------------------------------------------------------------------------------


 

the consumer price index for the Los Angeles metropolitan statistical area over
what it was during the preceding one-year period.

                                b.             Bonuses. Executive may receive an
annual bonus, as determined and awarded by the Board from time to time in its
sole discretion.

                                c.             Stock Options.

                                                (i)            The Company shall
grant to Executive the right (the “Option”) to purchase all or part of such
number of shares as maybe determined by the Compensation Committee of the
Company’s Board of Directors.

                                                (ii)           The exercise
price of the Option shall be the closing price per share of the common stock of
the Company on the date of the grant of the Option.

                                                (iii)          The Option shall
vest immediately on the Effective Date as to 25% of the shares; and, as to the
remaining 75% of the shares, the Option shall vest on a quarterly basis in equal
amounts of shares each over the course of three years.

                                                (iv)          Notwithstanding
subparagraph 3c(iii) above, the Option shall not be exercisable, in any event,
after the expiration of ten (10) years from the date of the grant hereof.

                                                (v)           Notwithstanding
subparagraphs 3c(iii) and 3c(iv) above, the Option and all rights of Executive
to purchase to the extent not theretofore exercised shall terminate upon the
first to occur of the following dates:

                                                                (A) If Executive
dies during the Term, Executive’s estate, or the person who acquires the Option
by will or the laws of descent and distribution or otherwise by reason of the
death of Executive may exercise the Option at any time during the period of one
(1) year following the date of Executive’s death, but in each case only as to
the number of shares Executive was entitled to purchase hereunder upon exercise
of the Option as of the date of death.

                                                                (B) If Executive
is terminated for any reason or resigns, the Option may be exercised by
Executive at any time during the period of one (1) year following such
termination, but in each case only as to the number of shares Executive was
entitled to purchase hereunder upon exercise of the Option as of the date of
such termination.

                                                (vi)          The purchase of
shares of Stock as to which this Option is exercised shall be paid in full at
the time of exercise (A) in cash (including check, bank draft or money order
payable to the order of the Company), (B) by delivering to the Company shares of
Common Stock having a fair market value equal to the purchase price, or (C) any
combination of cash or Common Stock. No fraction of a share of Common Stock
shall be issued by the Company upon exercise of an option or accepted by the
Company in payment of the purchase price thereof; rather, Executive shall
provide a cash payment for such amount as is necessary to effect the issuance
and acceptance of only whole shares of Common Stock.

                                                (vii)         To the extent that
the exercise of the Option or the disposition of shares of Stock acquired by
exercise of the Option results in compensation income to

 

--------------------------------------------------------------------------------


 

Executive for federal or state income tax purposes that is subject to
withholding, Executive shall deliver to the Company at the time of such exercise
or disposition such amount of money or shares of Common Stock as the Company may
require to meet its obligation under applicable tax laws or regulations, and, if
Executive fails to do so, the Company is authorized to withhold from any cash or
Stock remuneration then or thereafter payable to Executive any tax required to
be withheld by reason of such resulting compensation income. Upon an exercise of
the Option, the Company is further authorized in its discretion to satisfy any
such withholding requirement out of any cash or shares of Common Stock
distributable to Executive upon such exercise.

                                                (viii)        If all or any
portion of the Option shall be exercised subsequent to any share dividend,
split-up, recapitalization, merger, consolidation, combination or exchange of
shares, separation, reorganization or liquidation occurring after the date
hereof, as a result of which shares of any class of the capital stock of the
Company shall be issued in respect of the then issued and outstanding Common
Stock, or Common Stock shall be changed into the same or a different number of
shares of the same or another class or classes of the capital stock of the
Company, the person or persons so exercising the Option shall receive, for the
aggregate price paid upon such exercise, the aggregate number and class of
shares of the capital stock of the Company which, if Common Stock (as authorized
at the date hereof) had been purchased immediately prior to such event at the
price per share set forth herein, such person or persons would be holding at the
time of such exercise; provided; however, that no fractional share shall be
issued upon any such exercise, and the aggregate price paid shall be
appropriately reduced on account of any fractional shares not issued.

 

                                                (ix)           The Option is not
transferable by Executive, except in the event of his death as provided in
Subsection vi(A) above, and during his lifetime is exercisable only by him.
Executive shall have no rights as a stockholder of the Company with respect to
shares of Stock subject to the Option until payment for such shares has been
made in full.

                                                (x)            The Option is
granted and shall be governed by the terms of the Company’s stock option plan,
if any, that may be in effect from time to time; provided, however, that to the
extent of any conflict between this Agreement, on the one hand, and the
Company’s stock option plan, on the other hand, this Agreement shall control.

                4.             Benefits

                                a.             Staff. During the Term, the
Company shall, at its sole cost and expense, provide Executive with such support
as he may reasonably require in connection with the performance of his duties as
Chief Operating Officer of the Company.

                                b.             Expenses. During the Term, the
Company shall promptly reimburse Executive for all out-of-pocket expenses
actually incurred by him in connection with the performance of his duties
hereunder, subject to Executive’s furnishing the Company with evidence in the
form of receipts satisfactory to the Company substantiating the claimed
expenditures (such expenses being commensurate with the Board, office and
executive positions of Executive hereunder). Executive’s right to be reimbursed
for expenses incurred prior to the termination of this Agreement shall survive
termination of this Agreement.

 

 

--------------------------------------------------------------------------------


 

                                c.             Fringe Benefits. During the Term,
the Company shall, at its sole cost and expense, provide Executive with all
benefits and perquisites under any and all formal or informal benefit plans,
understandings, arrangements or programs, including cash bonus and incentive
plans, pension and profit sharing plans, group insurance, hospitalization,
medical, dental, health and accident and disability plans, supplemental health
care plans and plans providing for life insurance coverage (inclusive of
insurance related to accidental death or dismemberment), and medical
reimbursement plans which are available, and which shall not be less than those
currently provided, to the Company’s senior executive officers (collectively
referred to herein as the “Fringe Benefits”).

At a minimum, the company shall supply or reimburse the cost of medical coverage
for the Executive, the Executive’s spouse and one child up to a maximum of
$1,000.00 per month.

                                d.             Vacation. Executive shall be
entitled four (4) weeks for the first calendar year with an additional one (1)
week being added for each additional year of employment with a cap of five (5)
weeks. Executive also shall be entitled to all paid holidays given to the
Company’s senior executive officers.

                                e.             Phone etc. The Company shall, at
its cost, furnish Executive with a cellular phone, a PDA and home office
Internet and shall reimburse Executive for all charges incurred by him in
connection with the use thereof related to the performance of his duties
hereunder.

 

                5.             Withholding and other Deductions. All
compensation and benefits payable to Executive hereunder shall be subject to
such deductions as the Company is from time to time required to make pursuant to
law, governmental regulation or order.

                6.             Certain Covenants of Executive.

                                a.             Confidential Information.
Executive shall not during the Term, or at any time thereafter, (i) except
during the Term for the benefit of the Company, disclose to any person not
employed by the Company or to any person, firm or corporation not engaged to
render services to the Company, or (ii) use for the benefit of Executive, or
other, any confidential information of the Company obtained by Executive prior
to the date hereof, during the Term or at any time thereafter, including
“know-how,” trade secrets, details of supplier, manufacturer or distributor
contracts, pricing policies, financial data, operational methods, marketing and
sales information or strategies, product development techniques or plans or any
strategies relating thereto, technical processes, designs and design projects,
and other proprietary information of the Company; provided, however, that this
Paragraph 6a shall not preclude Executive from (i) upon advice of counsel, and
after reasonable notice to the Company, making any disclosure required by any
applicable law, or (ii) using or disclosing information known generally to the
public (other than information known generally to the public as a result of any
violation of this Paragraph 6a by or on behalf of Executive).

                                b.             Property of the Company. Any
interest in trademarks, service-marks, copyrights, copyright applications,
patents, patent applications, slogans, developments and processes which
Executive, during the Term, may develop relating to the business of the Company
in which the Company may then be engaged and any memoranda, notes, lists,
records and other documents (and all copies thereof) made or compiled by
Executive or made available to Executive concerning the business of the Company
shall belong to and

 

 

--------------------------------------------------------------------------------


 

remain in the possession of the Company, and shall be delivered to the Company
promptly upon the termination of Executive’s services with the Company or at any
other time upon request and reasonable notice.

                                c.             Non-Interference. During the Term
and for a period of one (1) year thereafter, Executive will not induce any
person who is an employee of the Company to terminate his or her relationship
with the Company.

                                d.            Non-Competition. Without the prior
written consent of the Company, Executive shall not be employed by or provide
consulting services to any direct competitor of the Company during the Term.

                7.             Other Provisions.

                                a.             Rights and Remedies Upon Breach.
If Executive breaches, or threatens to commit a breach of, any of the provisions
of Paragraph 6 of this Agreement (the “Restrictive Covenants”), the Company
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company at law or in equity.

 

                                b.             Severability of Covenants. If any
court determines that any of the Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions.

                                c.             Blue-Penciling. If any court
construes any of the Restrictive Covenants, or any part thereof, to be
unenforceable because of the duration or geographic scope of such provision,
such court shall have the power to reduce the duration or scope of such
provision and, in its reduced form, such provision shall then be enforceable.

                                d.             Enforceability in Jurisdictions.
The Parties intend to and hereby confer jurisdiction to enforce the Restrictive
Covenants upon the courts of any jurisdiction within the geographical scope of
such Restrictive Covenants. If the courts of anyone or more of such
jurisdictions hold the Restrictive Covenants unenforceable by reason of the
breadth of such scope or otherwise, it is the intention of the Parties that such
determination not bar or in any way affect the Company’s right to the relief
provided in this Paragraph 7 in the courts of any other jurisdiction within the
geographical scope of such Restrictive Covenants, as to breaches of such
Restrictive Covenants in such other respective jurisdictions, such Restrictive
Covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.

                                e.             Injunctive Relief. Executive
acknowledges and understands that the remedy at law for any breach by Executive
of the provisions of Paragraph 6 of this Agreement may be inadequate and that
damages resulting from such breach may not be susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that upon Executive’s breach of
any provision of Paragraph 6 of this Agreement, the Company shall be entitled to
seek to obtain from any court of competent jurisdiction injunctive relief from
the continuation of such breach. Nothing contained herein shall be deemed to
limit the Company’s remedies at law or in equity for any breach of the
provisions of Paragraph 6 of

 

 

--------------------------------------------------------------------------------


 

this Agreement that may be available to the Company.

                 8.             Termination.

                                 a.             Termination for Cause. As used
in this Agreement, the term “Cause” means only any of the following:

                                                 (i) Executive’s theft or
embezzlement of the Company’s money, equipment or securities; provided, however,
that good faith disagreements concerning Executive’s business expenses shall not
constitute or be deemed to be theft or embezzlement;

                                                 (ii) Executive’s conviction of
a felony (other than a traffic violation) which results in a material injury to
the Company;

                                                 (iii) Executive’s willful act
of disloyalty that is intended to and results in material injury to the Company;

                                                 (iv) Executive’s chronic
alcoholism or addiction to non-medically prescribed drugs (provided that such
alcoholism or addiction occurs during the Term);

 

                                                (v) A material breach by
Executive of his confidentiality, no interference or non-competition covenants
contained in Paragraph 6 of this Agreement that results in material injury to
the Company; or

For purposes of this Agreement, no act on the part of Executive shall be
considered “willful” unless it is done by Executive in bad faith or without
reasonable belief that Executive’s action was in the best interests of the
Company. Any act or omission of Executive based upon authority given pursuant to
the Articles of Incorporation of the Company or Bylaws of the Company or a
resolution duly adopted by the Company’s Board or based upon the advice of
counsel for the Company shall be conclusively deemed to be done by Executive in
good faith and in the best interests of the Company and shall not constitute
Cause.

If Executive’s services are terminated as set forth in this Paragraph 8c,
Executive’s services shall cease as of such effective date of termination and
all compensation shall cease as of such effective date; provided, however, that
the Company shall pay Executive (i) the Annual Salary then in effect up to the
date of such termination; (ii) any earned, but unpaid, bonus(es) up to the date
of such termination; and (iii) all payments for unused vacation or other
time-off benefits, if any, and Fringe Benefits earned through the date of such
termination. The Company also shall pay Executive any unpaid reimbursable
business expenses incurred by Executive up to the date of such termination. In
addition, all unvested portiones) of the Option granted to Executive by the
Company pursuant to Paragraph 3( c) of this Agreement shall not vest or become
exercisable and, upon the effective date of such termination, such portion of
the Option shall expire and be null and void.

                                b.             Termination with Good Reason or
Without Cause. If, during the Term, (i) Executive resigns as Chief Operating
Officer of the Company for Good Reason (as defined below); or (ii) Executive’s
services are terminated without Cause (as defined above); then immediately upon
such event:

 

--------------------------------------------------------------------------------


 

                                                (i)            The Company shall
(except as set forth below) (A) continue to pay Executive the Annual Base Salary
then in effect for the next six month period; (B) pay Executive any earned, but
unpaid, bonus for the prior year of the Term; (C) pay Executive for any unused
vacation or other time-off benefits; and (D) pay Executive for unpaid
reimbursable business expenses incurred through the last day of Executive’s
services.

                                                (ii)           For such
Severance Period, the Company shall continue benefits, at its expense, to
Executive at least equal to those which would have been provided to him in
accordance with this Agreement and the plans, programs, practices and policies
of the Company if his services had not ended or, if more favorable to Executive,
as in effect generally at any time thereafter with respect to other executives
of the Company and their families.

                                                (iii)          All unvested
portions) of the Option granted to Executive by the Company pursuant to
Paragraph 3(c) of this Agreement shall not vest or become exercisable, and upon
the effective date of termination such portion of the Option shall expire and be
null and void.

                                                (iv)          At Executive’s
option, and taking into account the Company’s needs as a public company, a
mutually agreed upon statement will be issued and an agreed upon press release
will be issued to the media concerning the departure of Executive.

For purposes of this Agreement, “Good Reason” only shall mean (i) withdrawal by
the Company from Executive of any substantial part of his duties then being
performed or responsibility or authority then being carried by his or a material
change in Executive’s reporting lines; (ii) assignment by the Company to
Executive of substantial additional duties or responsibilities which are
inconsistent with the duties or responsibilities then being carried by
Executive; (iii) material reduction in the level of Executive’s responsibility,
authority, autonomy, title, compensation, perquisites, or benefits; (iv) failure
to keep Executive in office as Chief Operating Officer; (v) material fraud on
the part of the Company; or (vi) discontinuance of the active operations of the
business of the Company, or insolvency of the Company, or the filing by or
against the Company of a petition in bankruptcy or for reorganization or
restructuring pursuant to applicable insolvency or bankruptcy law.

                9.             Cooperation After Termination. Following
termination of this Agreement, regardless of the reason for such termination,
Executive shall reasonably cooperate with the Company in the prosecution of any
claims, controversies, suits, arbitrations or proceedings involving events
occurring prior to the termination of this Agreement. Executive acknowledges
that he may be required to give testimony at trial or deposition or give
declarations. If Executive shall be required to spend a material amount of time,
the Company shall compensate Executive at a per diem rate equal to the per diem
amount of the Annual Base Salary in effect at the time of the termination;
provided, however, that if during the period or periods of time that Executive
is called upon to cooperate with the Company and the Company is paying
Executive, then the Company need not pay Executive a per diem rate during any
such period. The Company shall use its best efforts to provide Executive with
reasonable prior notice of any actions required of him and to reasonably
accommodate his schedule.

 

                 10.          Indemnification. The Company will indemnify,
defend, and hold Executive harmless from and against any and all demands,
actions, claims, suits, liabilities, losses, damages, fees (including reasonable
attorneys’ fees) and expenses relating to any acts or

 

 

--------------------------------------------------------------------------------


 

omissions to act in the course or scope of his duties or services she performs
on behalf of the Company and/or while serving as an officer and/or director of
the Company, and provide him with indemnification and officers and directors
liability insurance at least to the same extent that it provides such
indemnification and insurance to any of the other officers and directors of the
Company. Executive shall have the option to select his own counsel or be
represented by counsel for the Company. The Company shall pay for or reimburse
Executive for any fees and expenses covered by this Paragraph 10 as and when
incurred. The provisions herein shall survive the termination of Executive’s
employment by the Company for any reason.

 

                11.          Representations and Warranties of Executive.
Executive represents and warrants to the Company that (a) Executive is under no
contractual or other restriction or obligation which is inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
other rights of the Company hereunder and (b) Executive is under no physical or
mental disability that would hinder the performance of his duties under this
Agreement.

 

                12.          Assignability. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company.

 

                13.          Binding Effect. Except as otherwise provided
herein, this Agreement shall inure to the benefit of, and be binding upon, the
Company and its successors and assigns, and upon Executive and his executors,
administrators, heirs and legal representatives.

 

                14.          Arbitration. Except as otherwise provided in
Paragraph 7 of this Agreement with regard to the Restrictive Covenants, any
dispute, controversy or claim arising out of or relating to this Agreement shall
be settled by binding and final arbitration in the County of Los Angeles, State
of California, under the commercial arbitration rules of the American
Arbitration Association then existing. In no event shall a demand for
arbitration be made after the date when the applicable statute of limitations
would bar the institution of a legal or equitable proceeding based upon such
claim, dispute or other matter in question. The decision of the arbitrators
shall be final and judgment on the arbitration award may be entered in any court
having jurisdiction of the subject matter over the controversy.

 

                15.          Attorneys’ Fees. Except as otherwise provided
herein, in the event of arbitration with respect to the subject matter of this
Agreement, the prevailing party shall be entitled to all of its costs and
expenses, including the reasonable attorneys’ fees and costs, incurred in
resolving or settling the dispute. These costs and expenses shall be in addition
to any other damages to which the prevailing party may be entitled. Without
limiting any other right or remedy of Executive, in the event that the Company
fails to make any payment due to Executive under this Agreement and such failure
continues for five (5) days after written notice thereof to the Company from
Executive, then the Company also shall pay Executive interest on the unpaid
amounts at the rate of two percent (2%) per month, compounded, until all unpaid
amounts, and all reasonable attorneys’ fees and costs associated with collecting
such unpaid amounts, are paid in full.

                16.          Governing Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of California applicable
to contracts executed in and to be performed solely within the State of
California.

 

 

--------------------------------------------------------------------------------


 

                17.          Notices. Any notice required or permitted to be
given hereunder shall be given in writing and may be given by telex, telegram,
facsimile transmission or similar method if confirmed by mail as herein provided
and addressed as follows:

 

If to the Company:

 

Small W orId Kids, Inc.

5711 Buckingham Parkway Culver City, California 90230

Attn: President

Telephone: (310) 645-9680

Fax: (310) 645-7903

With a copy to:

Troy Gould

Attention: David L. Ficksman, Esq.

1801 Century Park East

Suite 1600

Los Angeles, CA 90067-1600

Telephone: (310)789-1290

Fax: (310)789-1491

 

If to the Executive:

John Matise

7507 Trask Avenue

Playa Del Rey, CA 90293

Telephone: (310)344-0698

Fax: (720)228-1848

 

if sent postage prepaid by registered mail, return receipt requested; or by hand
delivery to any party at the address of the party first above set forth. If
notice, direction or instruction is given by telex, telegram or facsimile
transmission or similar method or by hand delivery, it shall be deemed to have
been given or made on the day on which it was given, and if mailed, shall be
deemed to have been given or made on the third business day following the day
after which it was mailed. Any party may, from time to time, by like notice give
notice of any change of address and in such event, the address of such party
shall be deemed to be changed accordingly.

                 18.           Entire Agreement. This Agreement (inclusive of
the plans and agreements referenced to herein) constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes any
and all prior or contemporaneous oral and prior written agreements and
understandings. There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution hereof or in effect among the Parties. No custom or
trade usage, nor course of conduct among the Parties, shall be relied upon to
vary the terms hereof. This Agreement may not be amended, and no provision
hereof shall be waived, except by a writing signed by all of the Parties to this
Agreement which states that it is intended to amend or waive a provision of this
Agreement. Any waiver of any rights or failure to act in a specific instance
shall relate only to such instance and shall not be construed as an agreement

 

 

--------------------------------------------------------------------------------


 

to waiver any rights or fail to act in any other instance, whether or not
similar.

                19.           Severability. Should any provision of this
Agreement be unenforceable or

prohibited by any applicable law, this Agreement shall be considered divisible
as to such provision which shall be inoperative, and the remainder of this
Agreement shall be valid and binding as though such provision were not included
herein and shall be construed in such a manner to maximize its validity and
enforceability.

                20.           Survivability. The provisions of this Agreement
which by their terms call for

performance subsequent to termination of the Term shall so survive any such
termination.

                21.           Counterparts. This Agreement may be executed in
two counterparts, and by

different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

                22.           Titles and Captions. All paragraph titles or
captions in this Agreement are for

convenience only and in no way define, limit, extend or describe the scope or
intent of any provision hereof.

 

IN WITNESS WHEREOF, each of the Parties hereto has duly executed this Agreement
as of the date and year first above written.

 

Small World Kids, Inc., A Nevada

 

corporation

 

 

 

 

 

BY:

 

 

Name:

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

BY:

 

 

Name:

 

 

--------------------------------------------------------------------------------